  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5738 
 
AN ACT 
To designate the facility of the United States Postal Service located at 15285 Samohin Drive in Macomb, Michigan, as the Lance Cpl. Anthony A. DiLisio Clinton-Macomb Carrier Annex. 
 
 
1.Lance Cpl. Anthony A. DiLisio Clinton-Macomb Carrier Annex 
(a)DesignationThe facility of the United States Postal Service located at 15285 Samohin Drive in Macomb, Michigan, shall be known and designated as the Lance Cpl. Anthony A. DiLisio Clinton-Macomb Carrier Annex.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Cpl. Anthony A. DiLisio Clinton-Macomb Carrier Annex.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
